                                             June 26, 2020


VIA ECF

Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     United States v. Raniere, et al., 18 Crim. 204 (NGG)

Dear Judge Garaufis:

        I write to respectfully request a temporary modification of Kathy Russell’s bond
conditions to allow her to travel to Jacksonville, Florida via car to accompany her sister
to an appointment with a specialty doctor. Ms. Russell would leave from and return to
Georgia on Tuesday, June 30. Your Honor granted similar requests on April 30, 2020
and May 20, 2020, allowing Ms. Russell to support her sister with the same pressing
medical issue at May 6 and June 2 appointments. Ms. Russell’s sister is undergoing a
procedure on June 30, after which she will be unable to drive for the remainder of the
day. Ms. Russell would appreciate the opportunity to assist her sister at this appointment
and drive her home. I have provided the government with proof of the appointment and
the associated driving restrictions.

        The government, by AUSA Tanya Hajjar, does not object to Ms. Russell’s
request. Pretrial Services has not provided their position.

       I appreciate the Court’s consideration.

                                             Respectfully submitted,

                                             /s/ Justine A. Harris

                                             Justine A. Harris

cc: All Counsel (via ECF)                                                  APPLICATION GRANTED.
                                                                           SO ORDERED.
                                                                           /s/ Nicholas G. Garaufis
                                                                           Hon. Nicholas G. Garaufis
                                                                           Date: June 29, 2020
